Citation Nr: 1701360	
Decision Date: 01/19/17    Archive Date: 01/27/17

DOCKET NO.  12-00 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Whether the character of the Veteran's discharge from service for the period from June 1984 to February 1988 constitutes a bar to Department of Veterans Affairs (VA) benefits (exclusive of health care under 38 U.S.C. Chapter 17).  


ATTORNEY FOR THE BOARD

Dan Brook, Counsel










INTRODUCTION

The appellant is a Veteran who served on active duty from June 1984 to February 1988.  

This matter comes before the Board of Veterans' Appeals (Board) from a November 2008 rating decision of the Cleveland, Ohio Regional Office (RO) of the Department of Veterans' Affairs (VA).


FINDING OF FACT

The weight of the evidence indicates that the Veteran's discharge from service was due to willful and persistent misconduct.  


CONCLUSION OF LAW

The character of the Veteran's discharge is a bar to the payment of VA benefits for his period of service.  38 U.S.C.A. §§ 101 (2), 5303(b) (West 2014); 38 C.F.R. §§ 3.1, 3.12 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Due Process

As a preliminary matter, the Board finds that no further notice or development action is necessary in order to satisfy VA's duties to the Veteran under the VCAA.  In an August 2008 letter issued prior to the initial decision on the claim, the RO advised the Veteran that, given the character of his discharge, a determination regarding his veteran status was necessary prior to adjudicating the merits of his claim for VA compensation. The Veteran was advised of the applicable legal criteria as well as the information and evidence necessary to support his claim. Given the nature of the question at issue in this case, the Board finds that VA's duty to notify has been satisfied.  38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b)(1); see also Dennis v. Nicholson, 21 Vet. App. 18 (2007) (discussing VA's notification duties in a character of discharge determination). 

With respect to VA's duty to assist, the record shows that VA has undertaken all necessary development. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. Relevant service personnel records are on file, and the RO has confirmed the nature of the Veteran's enlistment and conditional discharge. There is no indication of outstanding pertinent records. 38 U.S.C.A. § 5103A (c); 38 C.F.R. § 3.159(c)(2)-(3). Thus, the Board finds that no further notification or development action is necessary on the issue now being decided.  Consequently, the Board will proceed to issue its decision.

II.  Analysis

A person seeking VA benefits must first establish that they have attained the status of veteran. Holmes v. Brown, 10 Vet. App. 38, 40 (1997). The term "veteran" means a person who served in the active military, naval, or air service and who was discharged or released under conditions other than dishonorable. 38 C.F.R. § 3.1(d). Thus, VA benefits are generally not payable unless the period of service upon which the claim is based was terminated by discharge or release under conditions other than dishonorable. 38 U.S.C.A. § 5303; 38 C.F.R. § 3.129(a) (2016).  

A discharge from military service because of willful and persistent misconduct, including a discharge under other than honorable conditions, is considered to have been issued under dishonorable conditions.  38 C.F.R. § 3.12 (d)(4).  An act is willful misconduct where it involves deliberate or intentional wrongdoing with knowledge of or wanton and reckless disregard of its probable consequences.   Mere technical violation of police regulations or ordinances will not, per se, constitute willful misconduct.  38 C.F.R. § 3.1 (n).  Discharge because of a minor offense will also not be considered willful and persistent misconduct.  38 C.F.R. § 3.12 (d)(4).  

In this case, the Veteran's DD-214 shows that he received a discharge under other than honorable conditions.  The narrative reason for his separation is listed as "Misconduct-Pattern of Misconduct."   The Veteran's service personnel records show that the Veteran was found to have this pattern of misconduct due to being subject to numerous disciplinary actions involving non-judicial punishment.  In February 1985, the Veteran was found to have cheated on a typing test.  As a result, he was required to forfeit $150 pay for one month and in excess of $100 for one month; was given 14 days restriction and extra duty for one month; and was given restriction in excess of 7 days suspended for 1 month.  He was also dropped from his personnel clerk course.  In July 1985, the Veteran was informed that he would be retained.  However, he was counseled concerning the prior non-judicial punishment, his poor performance of duties, his lack of motivation, his procrastination, and his failure of three uniform inspections.  He was also warned that further deficiencies could result in additional non-judicial punishment or processing for discharge under other than honorable conditions.  On August 3, 1985, the Veteran was counseled that he was eligible for promotion to Lance Corporal but had not been recommended for it due to a lack of motivation.  On September 1, 1985, the Veteran was promoted to Lance Corporal.  

In September 1986, the Veteran received non-judicial punishment for leaving his post without being properly relieved; failure to walk his post in a military manner; and failure to challenge all persons on or near his post.  He was required to forfeit $100 per month for one month and was given 14 days of restriction.  In October 1986, the Veteran again received non-judicial punishment on the basis of being disrespectful toward a non-commissioned officer (NCO).   He was required to forfeit $183 per month for one month and was given extra duty for 14 days.  The Veteran did appeal this punishment; however his appeal was denied in early November 1986.  In mid-November 1986, the Veteran received a letter of appreciation.  In late November 1986, the Veteran again received counseling where he was informed that he was eligible for promotion to corporal but that this was not recommended due to lack of leadership.  

On April 28, 1987, the Veteran again received non-judicial punishment for an unauthorized absence from his appointed place of duty.  He was given restriction for 14 days and extra duty for 7 days.  Also, nine days of restriction and two days extra duty was assigned on a suspended basis.  On May 18, 1987, the Veteran was given NJP for disobeying a lawful order (DOLO) from a Sergeant Major and disobeying a lawful order from a 1st Sergeant.  He was required to forfeit $188 in pay for one month and was given restriction and extra duty for 14 days.  The Veteran appealed this punishment, but the results of the appeal are not of record.  (In the absence of this information, the Board is not considering this incident as part of the Veteran's disciplinary record for purposes of determining whether the character of his discharge is a bar to VA benefits).   On June 2, 1987, the suspended punishment imposed on April 28, 1987 was vacated.  (The Board notes that the June 2, 1987 entry simply indicates that "punishment imposed during 870428 was vacated" but given that this action occurred more than a month following the punishment assessment, the Board presumes that the Veteran had already served the initial 14 days restriction and 7 days extra duty and was simply granted relief from having to serve the additional suspended punishment.  Given the time that had elapsed and given that there is no indication that the Veteran had appealed the NJP, this interpretation is most consistent with the record).  
  
On June 4, 1987, the Veteran was informed that he would be retained.  He was counseled on the prior period of unauthorized absence and his lack of attention to orders.  He was advised of the corrective actions required and warned that further deficiencies might result in further NJP or discharge under other than honorable conditions.  On August 12, 1987, the Veteran was given NJP for disobeying a lawful order from a Gunnery Sergeant and for communicating a threat to a Gunnery Sergeant.  He was required to forfeit $369 per month for 1 month; was given restriction for 30 days and his rank was reduced to Private First Class (PFC).  The Veteran appealed this NJP and on September 21, 1987, this appeal was denied.  

On October 9, 1987, the Veteran was advised by the commanding officer of his battalion that the CO intended to recommend to the Commanding General that he be discharged on the basis of a pattern of misconduct.  The basis for the recommendation was the prior NJPs and the Veteran's failure to respond to counseling.  The CO noted that he was recommending to the Commanding General that the Veteran be separated under other than honorable conditions.  Also, on October 9, 1987, the Veteran requested a hearing concerning the recommended discharge before an Administrative Discharge Board.  In a January 1988 decision, the Administrative Discharge Board, after reviewing the record, the testimony of the Veteran and supporting exhibits submitted by the Veteran and his representative, a certified judge advocate, recommended that the Veteran be separated with a discharge under other than honorable conditions.  Subsequently, a staff judge advocate reviewed the Discharge Board proceedings and found them sufficient in law and fact.  Based on the Discharge Board proceedings and a review of the Veteran's service records, the staff judge advocate also recommended a discharge under other than honorable conditions.  The commanding general subsequently directed the Veteran's discharge under other than honorable conditions due to a pattern of misconduct.  The official discharge date is February 19, 1988.    

Subsequently, in July 1989, the Veteran filed an application for review of the character of his discharge by the Naval Discharge Review Board (NDRB).  The Veteran requested that the character of his discharge be changed to honorable.  A hearing was held where the Veteran was represented by the American Red Cross.    At the subsequent April 1990 hearing, the Veteran asserted that he served in the Marines for 3 years and 8 months and that he should have been allowed to serve out the short time of his enlistment that still remained (i.e. 3 and 1/2 months).  He also asserted that if his performance during service had been so poor, why was he not released from service after his third office hours (i.e. informal proceeding conducted by CO to determine whether NJP is warranted and if so, the nature and degree of the NJP-See e.g. Manual of the Judge Advocate General, Part B, Sections 0106, 0110, 2007); or before his last tour overseas; or at any other earlier time.  Additionally, the Veteran noted that even with all his prior instances of NJP, he was still recommended for, and would have been, a corporal, had he not received his final NJP.  Further, he questioned the legitimacy of the finding of lack of motivation in July 1985 given that it was followed by his promotion in August 1985, indicating that he had in fact had this motivation all along.  Moreover, the Veteran indicated that he was not processed for discharge until after his altercation with the Gunnery Sergeant in July 1987.  He noted that Gunnery Sergeant was a Hispanic American who did not like him.  He also testified that he was struck by the Gunnery Sergeant and that only after it became evident that the Veteran was going to fila a complaint, the Gunnery Sergeant placed charges against him.  
The Veteran also questioned why white Marines would get away with violating provisions of the Uniform Code of Military Justice (UCMJ), but, when black marines violated these same provisions, they would be punished to the fullest.  The Veteran indicated that he had brought this disparity to the attention of his battalion commander but that it was overlooked and dismissed.   Additionally, the Veteran questioned why his final office hours was not conducted while he was still at Camp Pendleton where the incident with the Gunnery Sergeant took place rather than being delayed until after he was stationed at Camp Schab in Japan.  He indicated that he believed the charges pertaining to the Gunnery Sergeant incident were brought against him in the middle of July, some 2 to 3 weeks before he was supposed to leave for Japan, and that this was enough time for a proper office hours to take place. 

After hearing the Veteran's testimony, considering the supporting evidence he provided and reviewing the record, the NDRB, in a June 1990 decision, unanimously determined that the character and basis of the Veteran's discharge should remain as under other than honorable conditions due to a pattern of misconduct and found no inequity or impropriety in relation to the discharge.  In so doing, the NDRB indicated that review of the service record showed that the Veteran's multiple NJPs established a record of misconduct that established a willful disregard for the requirements of military discipline and the needs of the naval service. The NDRB also noted that the Veteran received administrative warnings on two occasions but failed to take corrective action.  

Concerning the timing of the Veteran's discharge, the NDRB indicated that "the character of service cannot be predicated on the promise of things to come - betting the applicant would not commit further violations of the UCMJ-but had to be judged on past performance." Concerning the Veteran's assertion that the discharge was based on the one incident where he alleged that he was assaulted by the Gunnery Sergeant and the Veteran's assertion that his discharge resulted from racial prejudice, the NDRB found that any Marine with a record similar to the Veteran's would have been under intense scrutiny from his command but that the Veteran seemed "only to excel in having confrontations with the entire spectrum of the enlisted leadership structure." The NDRB indicated that one of the members of the command element of the battalion who had brought charges against the Veteran was himself a member of a minority and that although the Marine Corps was not devoid of racial prejudice, it had also long been an environment where minorities could excel and the Veteran's allegations of such prejudice were not sufficient grounds to account for his own shortcomings, lack of excess and excuse for misconduct.  

Also, the NDRB noted that the sole documentation supporting the Veteran's allegations were the statements he had submitted; that he had had an ample opportunity to show that he was not at fault for what occurred via the office hours procedure, the appeal of the office hours and his Administrative Discharge Board hearing; and that the Veteran did not demand a trial by court martial to prove the merits of the allegations.  In regard to his assertions concerning promotions, the NDRB noted that a recommendation related to a promotion on the part of anyone in the chain of command did not bind the CO to follow that recommendation and that the Veteran's testimony notwithstanding, the NDRB did not believe given the Veteran's record that he ever could have been qualified to be a Marine NCO (i.e. at least a full Corporal or E-4).  Finally in regard to the time that passed before the August 1987 NJP was determined, the NDR noted that the offense was committed on July 24, 1987 and heard at office hours on August 9, 1987.  The NDRB then found that given the nature of the Veteran's allegations of assault would have required some investigation; the work-up involved prior to embarking for Japan; the transit time to Japan; and the debarkation and indoctrination at the new location in Japan, the passage of 17 days until the office hours was not excessive.  

In conjunction with his current claim, the Veteran has alleged that during the July 1987 incident, the Gunnery Sergeant threw the first punch and that he simply defended himself but was punished because the Gunnery Sergeant outranked him. He has also noted that he never communicated a threat to the Gunnery Sergeant; he simply defended himself.   He has indicated that at the time of the incident, a Sergeant, C.W., informed the 1st Sergeant of what had actually happened.  However, that "like everything else, it got swept under the rug."  He has also asserted that he was a motivated Marine as evidenced by the NCOs and staff NCOs calling on him to lead the cadence on runs.  However, he was harassed by some superiors simply because he was outspoken.  
Also in conjunction with the current claim, the Veteran submitted statements by fellow service members DDU, JM, RA and DD dated October 1987, which were originally considered by the Administrative Review Board and were subsequently considered by the Naval Discharge Review Board.  D.D., a sergeant, indicated that he was the Ramp Tank Commander and that the Veteran was a driver on his tank.  He had known the Veteran since August 1987 when they deployed from Camp Pendleton to Japan.  He was not specifically aware of the incident involving the Gunnery Sergeant but had heard that the other person involved in the incident had outranked the Veteran and thus, the Veteran ended up receiving the worst of the two when it came to disciplinary action and had been recommended for discharge.  On a scale of 1 to 10, the sergeant rated the Veteran at least a 7 on all character traits, with a number of higher ratings.  He also rated the Veteran as average in relation to the other Marines he had supervised and indicated that he had had no problem with him in the tank garrison.  The sergeant felt that the Veteran needed to be transferred to a new company to get a fresh start and then he would be able to do well.  He noted that, if he stayed in the existing company, he would be a discipline problem because command wanted him discharged but if he was transferred to another company, he had rehabilitative potential.

In his statement, JM noted that he was a sergeant and a Headquarters Training NCO.  He noted that he had worked together in the same platoon with the Veteran at one time and had known him since June 1985.  JM rated the Veteran at least a 7 out of 10 on almost all character traits except diligent performance of duty, for which he assigned a rating of 5.  He also noted that he was not really aware of the incident with the Gunnery Sergeant; he had only heard about it.  JM noted that the Veteran was very talkative, kept other Marines spirts up; was a good worker when working with his hands but needed more knowledge.  JM indicated that he did not think the Veteran would run into further trouble as he had been assigned to a new platoon and company and that even after all that had happened including the loss of rank, the Veteran had stayed motivated.  

In his statement, RA indicated that he was a corporal.  He noted he was a personal friend of the Veteran and had known him since September 1986.   He rated the Veteran as 7 out of 10 or higher on all but 3 character traits, with a rating of 5 for leadership, and 3 for both the desire to remain a Marine and the potential for future honorable service.  Regarding the Veteran's military character, RA indicated that: "It could be better but previous incidents had brought down the Veteran's motivation.  RA noted that he was aware of the incident involving the Gunnery Sergeant; that it entailed the Veteran standing up to that individual as a man without disrespecting him; and that the Gunnery Sergeant then proceeded to hit the Veteran.   He also indicated that the Veteran had made a mistake or two; that the superiors thought that he had bad military character; and that it boosted their egos to see him get in trouble.  R.A. noted that believed this was the case because the charge pertaining to the Gunnery Sergeant was nonsense.  RA reported that the Veteran could perform his duties, was improving and was beginning to show leadership.  RA also indicated that the Veteran could be an asset to the Marines only if he put forth an effort and was left alone.  

In his statement, DD, a corporal, noted that he had known the Veteran for 1 year and 7 1/2 months; that they were friends; and that they saw each other daily.  He rated the Veteran as at least 7 out of 10 on all character attributes except his desire to remain a Marine, which DD rated a 5.  He indicated that he was aware of the incident with the Gunnery Sergeant.  He also stated that he thought the Veteran had the potential to be an excellent Marine but there were superiors who would tell him his performance was poor without tending to try and help him better himself.  DD was confident that because the Veteran had only a short time remaining in his enlistment, he could perform his duties well and not get into further trouble.  He also felt that the Veteran could be an asset to the Marines if he was "left alone and put forth more effort."  

Review of the above summarized evidence shows that the Veteran had a pattern of disciplinary infractions throughout his service even discounting the noted May 18, 1987 NJP pertaining to disobeying orders from superiors.   As noted, these infractions involved cheating on a typing test; leaving his post without being properly relieved; failure to walk his post in a military manner; failure to challenge all persons on or near his post; being disrespectful toward an NCO; unauthorized absence from his appointed place of duty; and the incident with the Gunnery Sergeant that was determined to involve the Veteran both disobeying a lawful order and threatening the individual.  The Board notes that, with the possible exception of being disrespectful toward the NCO, all of these offenses are of the type that would interfere with military duties.  Thus, they cannot be considered minor for purposes of determining whether the Veteran's behavior constituted willful and persistent misconduct under the controlling regulation cited above.  See e.g. Cropper v. Brown, 6 Vet. App. 450, 452, 453 (1994) (noting that offenses that preclude the performance of military duties, such as unauthorized absence and failure to go to the appointed place of duty, are by definition not minor offenses).

Although the Veteran has affirmatively argued that he was wrongly punished for the July 1987 incident involving the Gunnery Sergeant, he has not asserted that he did not commit the other above-summarized infractions, nor did he make any such specific assertion during the NDRB hearing in April 1990. At that hearing, he asserted that white Marines escaped NJP for such infractions while black Marines received NJPs with the fullest levels of applicable punishment. While this statement tends to indicate that the Veteran received some level of disparate prejudicial treatment, it does not support a finding that he was innocent of the aforementioned infractions. Rather, it tends to indicate that he did in fact commit them.  

Also, the Veteran's current assertion that he did not threaten or disobey an order from the gunnery sergeant is non-specific in nature, as was his testimony at the time of the NDRB hearing.  Additionally, the supporting statement from RA purported a clear awareness of what happened but is similarly non-specific.  Further, the  assertions of the Veteran and RA that the Veteran was without fault for the altercation with the Gunnery Sergeant and the assertion of the Veteran that the Gunnery Sergeant trumped up his charges, were specifically considered by both the Administrative Discharge Board and the Naval Discharge Review Board but were not credited by either body.  Moreover, the prior NJPs of record, particularly the incident of cheating on the typing test and the incident involving disrespecting the NCO weigh against crediting the Veteran's account of the incident with the Gunnery Sergeant (which is also self-serving).  Thus, considering all of these factors together, the Board does not credit the accounts of either the Veteran or RA and instead credits the description provided by the personnel records (i.e. that the Veteran did disobey a lawful order and did threaten the Gunnery Sergeant).  
In so doing, the Board is not discounting the Veteran's more general report of having experienced racial prejudice during service, a practice that is indefensible in any form.  However, the Board is bound to follow the controlling regulations, which do not allow for a positive finding concerning character of discharge on this basis where the weight of the evidence independently shows that the Veteran was in fact discharged due to a pattern of deliberate and intentional wrongdoing that was significant (i.e. non-minor) in nature.  Thus, the Veteran's discharge must be considered as due to willful and persistent misconduct and, therefore, issued under dishonorable conditions.  Accordingly, the Veteran is barred from receiving VA benefits (exclusive of health care under 38 U.S.C. Chapter 17).  


ORDER

The dishonorable character of the Veteran's discharge from his period of active duty from June 1984 to February 1988 constitutes a bar to Department of Veterans Affairs (VA) benefits (exclusive of health care under 38 U.S.C. Chapter 17).



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


